Citation Nr: 0916439	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  06-05 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.	Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of a gunshot wound of the 
right leg involving Muscle Group XII.

2.	Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of a gunshot wound to the 
right knee involving Muscle Group XIV.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active military service from April 1942 to 
April 1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

This case was brought before the Board in July 2007, at which 
time the claim was remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the Veteran in the 
development of his claim, to include providing the Veteran 
with a VA examination.  The requested development having been 
completed, the case is once again before the Board for 
appellate consideration of the issue on appeal.


FINDINGS OF FACT

1.	Residuals of a gunshot wound of the right leg are 
currently manifested by no more than asymptomatic scarring 
reflective of a moderate disability of Muscle Group XII.

2.	Residuals of a gunshot wound to the right knee are 
currently manifested by no more than asymptomatic scarring 
reflective of moderate disability of Muscle Group XIV.


CONCLUSIONS OF LAW

1.	The criteria for an evaluation in excess of 10 percent for 
residuals of a gunshot wound of the right leg, with injury 
to Muscle Group XII, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.59, 4.73, Diagnostic 
Code 5312 (2008).

2.	The criteria for an evaluation in excess of 10 percent for 
residuals of a gunshot wound to the right knee, with 
injury to Muscle Group XIV, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.59, 4.73, 
Diagnostic Code 5314 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002).  See 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

Regarding VCAA notice elements two and three, the Board finds 
that November 2003, April 2004 and March 2006 notice letters 
fully satisfied these duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In this regard, these notice 
letters requested that the Veteran provide enough information 
for the RO to request records from any sources of information 
and evidence identified by the Veteran.  These letters also 
advised the Veteran what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (Court) issued a decision in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), which held that, for an 
increased compensation claim, section 5103(a) requires first 
element notice which, at a minimum, notifies the claimant 
that he must provide, or ask the Secretary to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on his employment and daily life.  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. at 41. 

In this case, the Veteran was provided pertinent information 
in the April 2004 and March 2006 VCAA notice letters.  
Specifically, these letters informed the Veteran of the need 
to provide on his own, or by VA, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the Veteran's 
employment.  He was also told that should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic code(s) from 38 Code of 
Federal Regulations, Part 4, and that his disability would be 
assigned a rating between 0 and 100 percent.  Finally, the 
March 2006 letter provided the Veteran with examples of 
pertinent medical and lay evidence that he may submit (or ask 
the Secretary to obtain) relevant to establishing entitlement 
to increased compensation.  

The Board acknowledges that the March 2006 letter did not 
make reference to specific diagnostic codes or applicable 
criteria necessary to warrant an increased rating which might 
not be evident from demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of that 
worsening on his employment and daily life.  However, the 
Veteran was provided notice of applicable rating criteria in 
the December 2005 statement of the case and March 2009 
supplemental statement of the case.  

The Board also acknowledges the VCAA letters provided to the 
Veteran did not specifically inform him that he must provide 
evidence demonstrating the effect any worsening of his 
service-connected disability has on his daily life.  However, 
this letter advised him that he may submit statements from 
persons who have witnessed how his disability symptoms affect 
him.  The Board finds that the Veteran could be reasonably 
expected to understand the need to provide evidence regarding 
the impact of his service-connected disability on his daily 
life, as opposed to his employment, from this statement.  
Moreover, the Board concludes that the Veteran demonstrated 
actual knowledge of the need to submit evidence regarding the 
impact of his disability on his daily life during his August 
2008 VA examination (Veteran conveyed that he can't walk for 
more than a half block before needing a five-minute rest).  
Under these circumstances, the Board finds that any VCAA 
notice error with respect to this provision of first element 
notice is non-prejudicial to the Veteran, and that the Board 
may proceed with its decision.  

The Board notes that the March 2006 letter was sent 
subsequent to the initial unfavorable agency decision in 
August 2004.  However, the Board finds that any timing defect 
with regard to VCAA notice was harmless error.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 
20 Vet. App. 537 (2006).  In this regard, the notice provided 
to the Veteran by this letter fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and, after the notice was provided, the case was 
readjudicated and a March 2009 supplemental statement of the 
case was provided to the Veteran.  See Mayfield v. Nicholson, 
19 Vet. App. 103, 121 (2005); rev'd on other grounds, 
Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006) (a 
(supplemental) statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).

In Vazquez-Flores, supra, the Court stated that "[n]othing 
in law or common sense supports a conclusion that the Court 
should put on blinders and ignore [the 'extensive 
administrative appellate process'] or a conclusion that a 
notice error prior to the initial decision by the Secretary 
could not be rendered non-prejudicial when the full panoply 
of administrative appellate procedures established by 
Congress are provided to the claimant.  It is well settled 
that a remand is not warranted when no benefit would flow to 
the claimant."  Id.  See also Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran are to be avoided).

As a final matter, on March 3, 2006, the Court issued a 
decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006), which held that the VCAA notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  The March 2006 VCAA letter provided such notice.

In light of the above, the Board finds that nearly all notice 
required by VCAA and implementing regulations were furnished 
to the Veteran.  For those elements of notice that the 
Veteran was not specifically informed, the Board has 
demonstrated that any defective predecisional notice error is 
non-prejudicial in terms of the essential fairness of the 
adjudication and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

Service treatment records have been associated with the 
claims file.  Post-service treatment records and reports from 
the Detroit VA Medical Center (VAMC) have also been obtained, 
as have all private treatment records identified by the 
Veteran.  The Veteran has not identified any further 
treatment records that should be obtained prior to a Board 
decision.  He was afforded VA examinations in January 2003 
and August 2008.  See 38 U.S.C.A. § 5103A(d); see also 38 
C.F.R. § 3.159 (c)(4) (2007); Wells v. Principi, 327 F. 3d 
1339, 1341 (Fed. Cir. 2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Pertinent Laws and Regulations

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where, as in the present case, entitlement to compensation 
has already been established and increase in disability 
rating is at issue, present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Therefore, although the Board has thoroughly reviewed all 
evidence of record, the more critical evidence consists of 
the evidence generated during the appeal period.  Further, 
the Board must evaluate the medical evidence of record since 
the filing of the claim for increased rating and consider the 
appropriateness of a "staged rating" (i.e., assignment of 
different ratings for distinct periods of time, based on the 
facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see 
also Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected residuals of a gunshot wound 
of the right leg and right knee, including injuries to Muscle 
Groups XII and XIV, respectively, have been assigned separate 
10 percent evaluations for "moderate" disability pursuant 
to 38 C.F.R. § 4.73, Diagnostic Codes 5312 (Muscle Group XII) 
and 5314 (Muscle Group XIV).  The Veteran contends these 
disabilities have increased in severity and, as such, higher 
evaluations are warranted.

Muscle Group XII involves the anterior muscles of the leg, 
including (1) tibialis anterior; (2) extensor digitorum 
longus; (3) extensor hallucis longus; and (4) peroneus 
tertius, which functions in dorsiflexion, extension of the 
toes and stabilization of the arch.  Moderate, moderately 
severe and severe disability of Muscle Group XII warrants a 
10, 20 and 30 percent evaluation, respectively.  38 C.F.R. 
§ 4.73, Diagnostic Code 5312 (2008).  

Muscle Group XIV involves the anterior thigh group, including 
(1) Sartorius; (2) rectus femoris; (3) vastus externus; (4) 
vastus intermedius; (5) vastus internus; and (6) tensor 
vaginae femoris, which functions in extension of the knee, 
simultaneous flexion of the hip and flexion of the knee, 
tension of the fascia lata and iliotibial (Maissiat's band) 
and, acting with Muscle Group XVII in postural support of the 
body.  Moderate, moderately severe and severe disability of 
Muscle Group XIV warrants a 10, 30 and 40 percent disability 
evaluation, respectively.  38 C.F.R. § 4.73, Diagnostic Code 
5314 (2008).

In evaluating muscle disabilities, an open comminuted 
fracture with muscle or tendon damage will be rated as a 
severe injury of the muscle group involved unless, for 
locations such as in the wrist or over the tibia, evidence 
establishes that the muscle damage is minimal.  38 C.F.R. 
§ 4.56(a).  A through-and-through injury with muscle damage 
shall be evaluated as no less than a moderate injury for each 
group of muscles damaged.  38 C.F.R. § 4.56(b).  For VA 
rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c).  

Disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or severe 
as follows:

Moderate disability of muscles:  

(i) Type of injury.  Through and through 
or deep penetrating wound of short track 
from a single bullet, small shell or 
shrapnel fragment, without explosive 
effect of high velocity missile, 
residuals of debridement, or prolonged 
infection.  
        
(ii) History and complaint.  Service 
department record or other evidence of 
in-service treatment for the wound.  
Record of consistent complaint of one or 
more of the cardinal signs and symptoms 
of muscle disability as defined in 
paragraph (c) of this section, 
particularly lowered threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles.  

(iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, 
indicating short track of missile through 
muscle tissue.  Some loss of deep fascia 
or muscle substance or impairment of  
muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the 
sound side.  

Moderately severe disability of muscles:

(i) Type of injury.  Through and through 
or deep penetrating wound by small high 
velocity missile or large low-velocity 
missile, with debridement, prolonged 
infection, or sloughing of soft parts, 
and intermuscular scarring.  

(ii) History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section 
and, if present, evidence of inability to 
keep up with work requirements.  

(iii) Objective findings.  Entrance and 
(if present) exit scars  indicating track 
of missile through one or more muscle 
groups.  Indications on palpation of loss 
of deep fascia, muscle substance, or 
normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance compared with 
sound side demonstrate positive evidence 
of impairment.

Severe disability of muscles.  

(i) Type of injury.  Through and through 
or deep penetrating wound due to high-
velocity missile, or large or multiple 
low velocity missiles, or with shattering 
bone fracture or open comminuted fracture 
with extensive debridement, prolonged 
infection, or sloughing of soft parts, 
intermuscular binding and scarring.  


(ii) History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for Treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section, 
worse than those shown for moderately 
severe muscle injuries, and, if present, 
evidence of inability to keep up with 
work requirements.  

(iii) Objective findings.  Ragged, 
depressed and adherent scars  indicating 
wide damage to muscle groups in missile 
track.  Palpation shows loss of deep 
fascia or muscle substance, or soft 
flabby muscles in wound area.  Muscles 
swell and harden abnormally in 
contraction.  Tests of strength, 
endurance, or coordinated movements 
compared with the corresponding muscles 
of the uninjured side indicate severe 
impairment of function.  If present, the 
following are also signs of severe muscle 
disability: (A) X-ray evidence of minute 
multiple scattered foreign bodies 
indicating intermuscular trauma and 
explosive effect of the missile.  (B) 
Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over 
the bone rather than true skin covering 
in an area where bone is normally 
protected by muscle.  (C) Diminished 
muscle excitability to pulsed electrical 
current in electro diagnostic tests. (D) 
Visible or measurable atrophy.  (E) 
Adaptive contraction of an opposing group 
of muscles.  (F) Atrophy of muscle groups 
not in the track of the missile, 
particularly of the trapezius and 
serratus in wounds of the shoulder 
girdle.  (G) Induration or atrophy of an 
entire muscle following simple piercing 
by a projectile.  

38 C.F.R. § 4.56(d).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, 
of the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness 
is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, 
or malaligned joints, due to healed injury, are entitled to 
at least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59.  The factors involved in evaluating, and 
rating, disabilities of the joints include weakness; 
fatigability; incoordination; restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45.

Factual Background

Service treatment records reflect that the Veteran was 
wounded in action on June 17, 1944.  He sustained a gunshot 
wound at the lateral aspect of the right leg, approximately 7 
inches above the ankle.  The bullet reportedly went through 
the leg.  He also sustained a through and through wound, 
probably from a shell fragment, at the lateral aspect of the 
right thigh, approximately 2 inches above the knee.  There 
was no fracture.  The wounds were cleaned and dressed.  On 
July 19, 1944, the wounds were noted to be well healed and 
the physical examination was negative except for scars.  The 
Veteran was returned to duty on that date.  

By rating decision of May 1946, service connection was 
granted for a perforating wound of the right leg with 
moderate injury to Muscle Group XII, and for a perforating 
wound of the right thigh with moderate injury to Muscle Group 
XIV.  Each disability was assigned an initial 10 percent 
evaluation.  The 10 percent evaluations remained in effect 
when the Veteran filed his current claims for increased 
evaluations.

At the time of VA examination in 1948, the Veteran complained 
of pain.  Examination revealed a four-inch, superficial, 
nontender scar over the medial aspect of the right knee, with 
a full range of motion and without atrophy; and two small 
scars on the distal third of the right leg, stated to be 
superficial and nontender.  The diagnoses were a scar due to 
a gunshot wound of the right knee, mildly symptomatic and 
with a retained foreign body of the thigh, and a nondisabling 
scar on the right leg.  

Though various statements in connection with current and 
prior claims for increased evaluations, the Veteran indicated 
that he was having difficulty walking and standing on his 
leg.  The report of a VA examination completed in April 1992 
includes note of the Veteran's complaints of leg cramping 
when walking.  Examination revealed peripheral arterial 
vascular disease and scars on the right leg.  There was no 
evidence of limited right knee motion, atrophy, crepitation, 
effusion, inflammation patellar instability or tenderness.  
X-rays showed no right knee arthritis and no retained foreign 
body in the right leg.

An April 1997 VA examination report notes a well-healed scar 
on the medial aspect of the right knee and a "very faint" 
appearing scar just above the right ankle.  Examination was 
significant for the absence of pedal and tibial pulses.  The 
Veteran demonstrated no right knee tenderness, effusion, heat 
or redness and there was no evidence of instability or motion 
limitation of the right knee.  X-ray was also negative.  X-
ray of the right ankle revealed an osseous density stated to 
possibly represent an old injury.  The impressions were 
severe peripheral arteriosclerosis and minimal residual 
scarring from gunshot wounds.

Finally, a May 2000 VA examiner concluded that the only 
residual of the Veteran's gunshot wounds was a surgical scar 
on the right knee and that the Veteran was suffering from 
peripheral vascular disease in both lower limbs giving rise 
to his complaints of muscle cramps and limitation in walking, 
and that such was not related to his service-connected 
disabilities.

The claims file also contains extensive VA outpatient records 
which primarily relate to treatment for multiple non-service 
connected disabilities.  VA outpatient records dated from 
November 1989 through the present show treatment and 
evaluation of the Veteran for physical problems to include 
arterial/peripheral vascular disease to which complaints of 
leg cramping were attributed.

In conjunction with the current claim on appeal, the Veteran 
was provided a VA examination in January 2003.  On 
examination, there was edema present on both lower legs with 
no clubbing.  A residual traumatic scar was present over the 
medial aspect of the right knee, which appeared healthy with 
no keloid changes or local tenderness.  Dorsiflexion of the 
right great toe and right foot was diminished with power of 
4/5, with power in other groups of muscles normal.  Right 
ankle reflex was slightly diminished, while other deep tendon 
reflexes were normal on both sides.  The examiner opined that 
the Veteran's right lower extremity pain and paresthesias are 
likely secondary to peripheral arterial disease, degenerative 
disc disease and spinal stenosis, which he found is not 
likely secondary to the service-connected gunshot wound to 
the right upper and lower leg.

Finally, following a July 2007 Board remand, the Veteran was 
provided another VA examination in August 2008.  Examination 
of the right lower extremity, in particular Muscle Groups XII 
and XIV, revealed no obvious local atrophy or wasting.  There 
was no localized tenderness, obvious deformities, hematoma or 
swelling or evidence of cellulitis or chronic ulcers.  The 
power of the muscles appeared normal, as were the movements 
of the right ankle and knee joints.  Repetitive movements 
were normal without pain.  A residual superficial scar over 
the right nee extended to the right lower leg on the medial 
aspect and was slightly pale when compared to the surrounding 
skin, without tenderness or disfigurement.  There was no 
induration or inflexibility, hyper- or hypopigmentation, or 
inflammation, edema or keloid changes.  The VA examiner noted 
the residual scar discussed above is the only residual 
related to the Veteran's service-connected gunshot wound, 
with the right lower extremity pain resulting from non-
service connected peripheral arterial disease.

Analysis

Initially, the Board observes that service treatment records 
indicate that both wounds to Muscle Groups XII and XIV were 
through and through with no documentation of fracture, loss 
of fascia, prolonged treatment, continued complaints of 
cardinal symptoms of muscle impairment or significant 
impairment of function.  Instead, service treatment records 
indicate the wounds were cleaned and dressed, and that 
approximately one month after their incurrence the wounds had 
healed and the Veteran was fit for duty.  

Further, consistent with the in-service treatment records, 
the 1948 VA examination report notes asymptomatic scarring 
without muscle or nerve impairment or any resulting 
impairment of ambulation, motion, etc.  The examiner 
summarized that the Veteran manifested only mild residuals 
from the injuries.  Thus, a historical review of the record 
reveals no more than moderate disability of the involved 
muscles and no other disabling residuals of the combat 
wounds.  

Moreover, the current medical evidence fails to note any 
weakness, loss of fascia or other indications of muscle 
impairment due to the in-service injuries.  In fact, both the 
January 2003 and August 2008 VA examination reports reflect 
only asymptomatic scarring with no bone or nerve involvement 
and no significant functional impairment of either Muscle 
Group XII or XIV due to the service-connected disabilities.  
Although the Veteran does have significant functional 
impairment of the right lower extremity, including pain and 
cramping, both the January 2003 and August 2008 VA examiners 
opined that this is due to peripheral arterial disease for 
which service connection has been denied.  As such, the Board 
finds the Veteran is not entitled to an evaluation in excess 
of 10 percent for either residual injury to Muscle Group XII 
or XIV.  In reaching its decision, the Board has considered 
the benefit-of-the-doubt rule.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
However, as a preponderance of the evidence is against the 
assignment of an evaluation in excess of 10 percent for 
either disability, such rule does not apply and the claim 
must be denied.


ORDER

An evaluation in excess of 10 percent for service-connected 
residuals of a gunshot wound of the right leg involving 
Muscle Group XII is denied.

An evaluation in excess of 10 percent for service-connected 
residuals of a gunshot wound to the right knee involving 
Muscle Group XIV is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


